ELLISON, J.
This is an action of unlawful detainer for certain described property in Kansas City. The defendant demurred to the evidence for plaintiff *158which, being overruled, she refused to introduce any in her own behalf and judgment was given for plaintiff. The case was brought against two defendants, mother and daughter, the latter did not appeal.
In February, 1905, the defendant, Ingram, was the tenant from month to month of William Chrisman and the Darby Investment Company, a corporation, each of whom owned one of the lots in question. The defendant had rented from these owners through their joint agent, Madden, these two lots, upon which was a double house known as Nos. 246 and 248 West Fourth street, in Kansas City, Missouri, as one property for one price, and used the same as one property. At that time, in February, 1905, Chrisman and the corporation conveyed the lots respectively to the plaintiff by general warranty deed containing the usual express covenants in such deeds of warranty, seizin, right to convey and against incumbrances and conveying the land, “together with all rights and privileges, appurtenances and immunities thereto belonging” and containing the words “grant, bargain and sell, convey and confirm,” carrying also the statutory covenants.
The right of this plaintiff as grantee to bring unlawful detainer for premises let to the defendant tenant by the grantor is challenged. There can be no doubt that such right exists. It is fixed by the statute of forcible entry and detainer. [Secs. 3352, 3353, R. S. 1899; Tucker v. McClenney, 103 Mo. App. 318; Metropolitan Land Co. v. Manning, 98 Mo. App. 248; Hadley v. Bernero, 97 Mo, App. 314, 318.] In the case of Logan v. Byers, 76 Mo. App. 559, the court inadvertently founded the opinion upon the statute applicable to landlord and tenant, where provision is made for the recovery of possession of the leased premises for non-payment of rent and thereby made a misstatement of the law as applicable to an action of unlawful detainer.
The next objection goes to the sufficiency of the notice to defendant. As to this it must be borne in *159mind that the defendant introduced no evidence and that therefore the evidence in plaintiff’s behalf and all reasonable inferences to be drawn therefrom must be accepted as established fact. In this view we regard the notice and its service as ample.
Besides this, during the consideration of the motion for new trial the trial court asked for specific reasons for the motion or specific objections to the trial. In answer thereto counsel put his claim for a new trial on the ground that a grantee of the landlord could not maintain this action against the tenant unless the tenant has first attorned to him. The matter of notice was, in effect, abandoned. “And the court thereupon after due consideration, overruled the motion for new trial.”
The judgment was manifestly for the right party and it is affirmed.
All concur.